DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  This Office Action is responsive to the IDS filed on 17 February 2021.  Claims 1-20 are pending.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed in view of Applicant’s arguments filed on November 2, 2020 and Terminal Disclaimer filed on November 23, 2020 with respect to Pat. No. 10,031,728.  
Regarding independent claim 1, the prior art of Mehta, individually or in specific combinations with Pahlavan, Paul, Messer, and Brandyberry,  fails to disclose a method comprising: receiving, by a first device compatible with a first format, data in the first format, the data relating to an interactive application; based on the data, generating an interface in a second format, the interface corresponding to an output of the interactive application; sending the interface in the second format to a second device that is compatible with the second format and that is incompatible with the first format; receiving, by the first device and from the second device, user input in the second format; converting, by the first device, the user input from the second format to the first format; and executing a function of the interactive application using the converted user 
In addition, dependent claims 2-12, 14-16, and 18-20 ultimately depends from independent claims 1, 13, and 17, respectively. Therefore, the claims 2-12, 14-16, and 18-20 are allowable, at least because each depends from allowable base claims, and further in view of the additional features recited therein.
 Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARRIN HOPE
Examiner
Art Unit 2173

/TADESSE HAILU/Primary Examiner, Art Unit 2173